DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 21,  2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  21, 28is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. US 2015/0382008.
As to claim 21, Lim teaches a video decoding method, comprising: generating a merge list for target block; [figs. 1-5; fig. 9; ¶ 0081-0084; ¶ 0088-0092; ¶ 0108] and performing inter prediction for the target block using the merge list, [abstract; figs. 4-5; fig. 10; ¶ 0076-0078; ¶ 0081-0092; ¶ 0134-0135] wherein: the merge list is generated based on information of a plurality of adjacent blocks spatially adjacent to the target block, the plurality of the adjacent blocks comprise a first block, a second block, a third block and a fourth block, the first block is a left-most block among a plurality of blocks adjacent to an upper side of the target block, the second block is a right-most block among a plurality of blocks adjacent to an upper side of the target block, the third block is an upper-most block among a plurality of blocks adjacent to a left side of the target block, and the fourth block is a bottom-most block among a plurality of blocks adjacent 2Docket No.: 022096.0100Application No. 16/494,330 to a left side of the target block. [figs. 6-8; ¶ 0093-0096; ¶ 0098-0099; ¶ 0101; ¶ 0104-0106]
As to claim 28, Lim teaches a video encoding method, comprising: generating a merge list for a target block; [fig. 1; fig. 9; ¶ 0081-0084; ¶ 0088-0092; ¶ 0108] and generating an index for the merge list, [fig. 9; ¶ 0107-0112] wherein: the merge list is generated based on information of a plurality of adjacent blocks spatially adjacent to the target block, the plurality of the adjacent blocks comprise a first block, a second block, a third block and a fourth block, the first block is a left-most block among a plurality of blocks adjacent to an upper side of the target block, the second block is a right-most block among a plurality of blocks adjacent to an upper side of the target block, the third block is an upper-most block among a plurality of blocks adjacent to a left side of the target block, and the fourth block is a bottom-most block among a plurality of blocks adjacent to a left side of the target block. [figs. 6-8; ¶ 0093-0096; ¶ 0098-0099; ¶ 0101; ¶ 0104-0106]
As to claim 34, Lim teaches, using the motivation above, a non-transitory computer-readable medium storing a bitstream generated by the video encoding method of claim 28.  [see rejection of claim 28 above]
As to claim 35, Lim teaches a non-transitory computer-readable medium storing a bitstream, the bitstream comprising: encoded information for a target block; [fig. 1; fig. 9; ¶ 0043-0050; ¶ 0081-0084; ¶ 0088-0092; ¶ 0108] wherein: decoding for the target block is performed using the encoded information, a merge list for the target block is generated for the decoding,  [fig. 3; fig. 5; fig. 9; ¶ 0081-0084; ¶ 0088-0092; ¶ 0108] the merge list is generated based on information of a plurality of adjacent blocks spatially adjacent to the target block, the plurality of the adjacent blocks comprise a first block, a second block, a third block and a fourth block, the first block is a left-most block among a plurality of blocks adjacent to an upper side of the target block, the second block is a right-most block among a plurality of blocks adjacent to an upper side of the target block, the third block is an upper-most block among a plurality of blocks adjacent to a left side of the target block, and the fourth block is a bottom-most block among a plurality of blocks adjacent to a left side of the target block. [figs. 6-8; ¶ 0093-0096; ¶ 0098-0099; ¶ 0101; ¶ 0104-0106]
As to claim 42, Lim teaches the limitations of claim 21. Lim teaches wherein: the target block is composed of a plurality of sub-blocks, and the merge list is commonly used to derive motion vectors of the plurality of the sub-blocks. [fig. 5; ¶ 0088-0092]
As to claim 46, Lim teaches the limitations of claim 28. Lim teaches wherein: the target block is composed of a plurality of sub-blocks, and the merge list is commonly used to derive motion vectors of the plurality of the sub- blocks. [fig. 5; ¶ 0082-0092]
As to claim 51, Lim teaches the limitations of claim 35. Lim teaches wherein: the target block is composed of a plurality of sub-blocks, and the merge list is commonly used to derive motion vectors of the plurality of the sub- blocks. [fig. 5; ¶ 0082-0092]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 2015/0382008 in view of Lee et al. US 2018/0359470. 
As to claim 41, Lim teaches the limitations of claim 21.
Lim does not explicitly teach wherein: the plurality of adjacent blocks further comprise a fifth block, a sixth block and a seventh block, the fifth block is diagonally adjacent to an upper-left corner of the target block, the sixth block is diagonally adjacent to an upper-right corner of the target block, and the seventh block is diagonally adjacent to a bottom-left corner of the target block.
Lee teaches wherein: the plurality of adjacent blocks further comprise a fifth block, a sixth block and a seventh block, the fifth block is diagonally adjacent to an upper-left corner of the target block, the sixth block is diagonally adjacent to an upper-right corner of the target block, and the seventh block is diagonally adjacent to a bottom-left corner of the target block. [figs. 3A-B; ¶ 0112-0127] 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lim with the teachings of Lee for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lim in order to improve the similar device (apparatus, method, or product) of Lee in the same way and yield the predictable result of improved coding efficiency.
As to claim 43, Lim teaches the limitations of claim 21.
Lim does not explicitly teach wherein: a motion vector for the inter prediction for the target block is derived based on information for four reference blocks, and x-coordinates of rightmost pixels of the four reference blocks are smaller than x- coordinates of leftmost pixels of the target block.
Lee teaches wherein: a motion vector for the inter prediction for the target block is derived based on information for four reference blocks, and x-coordinates of rightmost pixels of the four reference blocks are smaller than x- coordinates of leftmost pixels of the target block. [fig. 3B; ¶ 0123-0127]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lim with the teachings of Lee for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lim in order to improve the similar device (apparatus, method, or product) of Lee in the same way and yield the predictable result of improved coding efficiency.
As to claim 44, Lim teaches the limitations of claim 21.   
Lim does not explicitly teach wherein: 5Docket No.: 022096.0100Application No. 16/494,330 a motion vector for the inter prediction for the target block is derived based on information for seven different blocks spatially adjacent to the target block.
Lee teaches wherein: 5Docket No.: 022096.0100Application No. 16/494,330 a motion vector for the inter prediction for the target block is derived based on information for seven different blocks spatially adjacent to the target block. [figs. 3A-B; ¶ 0112-0127] 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lim with the teachings of Lee for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lim in order to improve the similar device (apparatus, method, or product) of Lee in the same way and yield the predictable result of improved coding efficiency.
As to claim 47, Lim teaches the limitations of claim 28.
Lim does not explicitly teach wherein: a motion vector for the inter prediction for the target block is derived based on information for four reference blocks, and x-coordinates of rightmost pixels of the four reference blocks are smaller than x- coordinates of leftmost pixels of the target block.
Lee teaches wherein: a motion vector for the inter prediction for the target block is derived based on information for four reference blocks, and x-coordinates of rightmost pixels of the four reference blocks are smaller than x- coordinates of leftmost pixels of the target block. [fig. 3B; ¶ 0123-0127]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lim with the teachings of Lee for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lim in order to improve the similar device (apparatus, method, or product) of Lee in the same way and yield the predictable result of improved coding efficiency.
As to claim 48, Lim teaches the limitations of claim 28. 
Lim does not explicitly teach wherein: 5Docket No.: 022096.0100Application No. 16/494,330a motion vector for the inter prediction for the target block is derived based on information for seven different blocks spatially adjacent to the target block.
Lee teaches wherein: 5Docket No.: 022096.0100Application No. 16/494,330 a motion vector for the inter prediction for the target block is derived based on information for seven different blocks spatially adjacent to the target block. [figs. 3A-B; ¶ 0112-0127] 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lim with the teachings of Lee for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lim in order to improve the similar device (apparatus, method, or product) of Lee in the same way and yield the predictable result of improved coding efficiency.
As to claim 50, Lim teaches the limitations of claim 35.
Lim does not explicitly teach wherein: the plurality of adjacent blocks further comprise a fifth block, a sixth block and a seventh block, the fifth block is diagonally adjacent to an upper-left corner of the target block, the sixth block is diagonally adjacent to an upper-right corner of the target block, and the seventh block is diagonally adjacent to a bottom-left corner of the target block.
Lee teaches wherein: the plurality of adjacent blocks further comprise a fifth block, a sixth block and a seventh block, the fifth block is diagonally adjacent to an upper-left corner of the target block, the sixth block is diagonally adjacent to an upper-right corner of the target block, and the seventh block is diagonally adjacent to a bottom-left corner of the target block. [figs. 3A-B; ¶ 0112-0127] 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lim with the teachings of Lee for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lim in order to improve the similar device (apparatus, method, or product) of Lee in the same way and yield the predictable result of improved coding efficiency.
As to claim 52, Lim teaches the limitations of claim 35. 
Lim does not explicitly teach wherein: a motion vector for the inter prediction for the target block is derived based on information for four reference blocks, and x-coordinates of rightmost pixels of the four reference blocks are smaller than x- coordinates of leftmost pixels of the target block.
Lee  teaches wherein: a motion vector for the inter prediction for the target block is derived based on information for four reference blocks, and x-coordinates of rightmost pixels of the four reference blocks are smaller than x- coordinates of leftmost pixels of the target block. [fig. 3B; ¶ 0123-0127] 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lim with the teachings of Lee for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lim in order to improve the similar device (apparatus, method, or product) of Lee in the same way and yield the predictable result of improved coding efficiency.
As to claim 53, Lim teaches the limitations of claim 35. 
Lim does not explicitly teach wherein: 5Docket No.: 022096.0100Application No. 16/494,330 a motion vector for the inter prediction for the target block is derived based on information for seven different blocks spatially adjacent to the target block. 
Lee teaches wherein: 5Docket No.: 022096.0100Application No. 16/494,330 a motion vector for the inter prediction for the target block is derived based on information for seven different blocks spatially adjacent to the target block.
 [figs. 3A-B; ¶ 0112-0127] 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lim with the teachings of Lee for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lim in order to improve the similar device (apparatus, method, or product) of Lee in the same way and yield the predictable result of improved coding efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483